1 Reported in 209 N.W. 632.
Appeal by certain objectors from a judgment of the district court of Ramsey county confirming assessments for street improvements. The case was here on appeal from an order denying their motion for a new trial and is reported in 164 Minn. 31,204 N.W. 558.
So far as the questions now presented were before the court on the former appeal from the order denying a new trial, the decision on that appeal is the law of the case. There is no call for reconsideration. The appellants refer to a few matters which were not specifically discussed in the former opinion though they were not overlooked. We have considered all the matters presented by the assignments of error and all the contentions of appellants and in our view the judgment is without error.
Judgment affirmed.
 *Page 1